

117 S260 IS: Protecting Immigrant Victims of Domestic Violence Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 260IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Ms. Klobuchar (for herself, Mr. Coons, Mr. Blumenthal, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide immigration status for certain battered spouses and children.1.Short titleThis Act may be cited as the Protecting Immigrant Victims of Domestic Violence Act.2.Immigration status for certain battered spouses and children(a)Nonimmigrant status for certain battered spouses and childrenSection 101(a)(51) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)) is amended—(1)in subparagraph (F), by striking or at the end;(2)in subparagraph (G), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(H)section 106 as an abused derivative alien..(b)Relief for
 abused derivative aliens(1)AmendmentSection 106 of the Immigration and Nationality Act (8 U.S.C. 1105a) is amended to read as follows:106.Relief for
		  abused derivative aliens(a)Abused
 derivative alien definedIn this section, the term abused derivative alien means an alien who—(1)is a spouse or child admitted under section 101(a)(15);(2)is accompanying or following to join a principal alien admitted under such section; and(3)has been subject to battery or extreme cruelty by such principal alien.(b)Relief for
 abused derivative aliensThe Secretary of Homeland Security—(1)shall grant admission to, or extend the period of admission for, an abused derivative alien under the subparagraph of section 101(a)(15) pursuant to which the principal alien was admitted for the period that is the longer of—(A)the same period for which the principal alien was initially admitted; or(B)3 years;(2)may renew a grant or an extension of status made under paragraph (1);(3)shall grant employment authorization to an abused derivative alien; and(4)may adjust the status of an abused derivative alien to that of an alien lawfully admitted for permanent residence if—(A)(i)the abused derivative alien is admissible under section 212(a); or(ii)the Secretary of Homeland Security determines that the continued presence in the United States of the abused derivative alien is justified—(I)on humanitarian grounds;(II)to ensure family unity; or(III)is otherwise in the public interest; and(B)the status under which the principal alien was admitted to the United States would have potentially allowed for eventual adjustment of status.(c)Effect of
 termination of relationshipTermination of the relationship with principal alien shall not affect the status of an abused derivative alien under this section if battery or extreme cruelty by the principal alien was one central reason for termination of the relationship.(d)ProceduresA request for relief under this section shall be handled under the procedures that apply to an alien seeking relief under section 204(a)(1)(B)..(2)Clerical amendmentThe table of contents preceding section 101 of the Immigration and Nationality Act (8 U.S.C. 1101) is amended by striking the item relating to section 106 and inserting the following:Sec. 106. Relief for abused derivative
		  aliens..